Case: 20-30694     Document: 00515995802         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 26, 2021
                                  No. 20-30694
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rahsaan Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:03-CR-135-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Rahsaan Johnson, federal prisoner # 23433-034, pleaded guilty to
   three offenses: (1) conspiring to distribute five kilograms or more of cocaine
   and 50 grams or more of crack cocaine (Count 1); (2) conspiring to commit
   money laundering (Count 2); and, (3) carrying and using a firearm during and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30694      Document: 00515995802          Page: 2    Date Filed: 08/26/2021




                                    No. 20-30694


   in relation to a drug trafficking crime to commit murder (Count 3). Although
   his Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement called for
   life sentences on Count 1 and Count 3, the Government filed a memorandum
   in which it requested reductions in Johnson’s agreed-on sentences due to his
   substantial assistance.    Consistent with the Government’s request, the
   district court sentenced Johnson to 300-month terms of imprisonment on
   Count 1 and Count 3, and to a 240-month term of imprisonment on Count 2,
   all to run concurrently.
          In the instant matter, Johnson appeals from the denial of his 18 U.S.C.
   § 3582(c)(2) motion for a sentence reduction. As he did in the district court,
   Johnson asserts that he is eligible for a sentence reduction on account of
   Amendment 782. He goes on to contend that, because he is eligible, the
   district court should have considered various possible methods for
   determining the appropriate reduction in his sentence pursuant to U.S.S.G.
   § 1B1.10(b)(2)(B), p.s.    He also argues that a reduction in sentence is
   warranted based on a consideration of the sentencing factors of 18 U.S.C.
   § 3553(a).
          Generally, we review the district court’s denial of a § 3582(c)(2)
   motion for an abuse of discretion. United States v. Henderson, 636 F.3d 713,
   717 (5th Cir. 2011). However, as relevant here, we review de novo whether a
   district court has authority to reduce a sentence under § 3582(c)(2). United
   States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).
          Section 3582(c)(2) permits the discretionary modification of a
   defendant’s sentence “in the case of a defendant who has been sentenced to
   a term of imprisonment based on a sentencing range that has subsequently
   been lowered by the Sentencing Commission pursuant to 28 U.S.C. [§]
   994(o) . . . if such a reduction is consistent with applicable policy statements
   issued by the Sentencing Commission.” § 3582(c)(2). In determining




                                          2
Case: 20-30694     Document: 00515995802           Page: 3   Date Filed: 08/26/2021




                                    No. 20-30694


   whether to reduce a sentence under § 3582(c)(2), the district court first
   determines whether the defendant is eligible for a sentence modification.
   Dillon v. United States, 560 U.S. 817, 826 (2010). If the district court
   determines that a defendant is eligible, it must then consider the applicable
   § 3553(a) factors to decide whether a reduction “is warranted in whole or in
   part under the particular circumstances of the case.” Dillon, 560 U.S. at 827.
          Here, the record reflects that the probation officer grouped the three
   counts of conviction pursuant to U.S.S.G. § 3D1.2(c) and determined
   Johnson’s base offense level under U.S.S.G. § 2A1.1(a), the guideline for
   First Degree Murder. Amendment 782, which “lowered only the [U.S.S.G.]
   § 2D1.1 drug quantity guideline range,” United States v. Quintanilla, 868
   F.3d 315, 319 (5th Cir. 2017), therefore did not affect Johnson’s guidelines
   range. Because § 2D1.1 was not applicable to Johnson, and Amendment 782
   did not have the effect of lowering Johnson’s applicable guideline range, a
   sentence reduction was not authorized. See Quintanilla, 868 F.3d at 319;
   U.S.S.G. § 1B1.10(a)(2)(B), p.s. In view of the foregoing, the district court
   did not err in denying the § 3582(c)(2) motion. See Quintanilla, 868 F.3d at
   319.
          In his reply brief, Johnson argues for the first time that the district
   court may have not have understood that it had the authority to sua sponte
   reduce his sentence under Section 404 of the First Step Act of 2018, and he
   urges us to vacate the district court’s order and remand for further
   proceedings. We need not address this contention because we do not review
   arguments raised for the first time in a reply brief. See United States
   v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009).
          AFFIRMED.




                                         3